  
        
  
  
 
   
  

Document 1-1. Filed 10/06/20

 

 

" ‘Weiter's Direct Facsimile: (8
E-mail: ceentrvidumorr’

  

September 9, 2020

U8 1 130 0001 5629 1463

 

Paul Vilalsbos:,
, fristing: Brandt):

 

 

- these doctiménts to your

Craig A Gentry.

 

Lalayetie Monroe

337.233.4200

Shreveport
348.222:9000

 

  

‘Pascagoula Fathi
998 762-4700 601. $83. 3006
‘Maniuomery ‘Texarkana
44.834 1800 B7O7 72.1609

 

a¥vewanorrishart.com

MAIL. - RETURN RECEIPT REQUESTED

    

insurer and/or.

 

318.807/1000-

Pagelof5 .

attorney.

Exhibit.

1

Alexandria
AYS.S64. 7700

hole
1.435.2210:
‘Colt Free
1800,876.244
     
 
   
 
  
   
 
  
 
 
 
 
  
 
  
 
     
 
 
 

STATE OF LOUISIANA
DIVISION: N SECTION: 08
PARKER, DERRICK

 

Vorsis
INTRY: SELECT INSURANCE COMPANY ET AL
CITATION - LONG. ARM
VO.L.LG.
AALONG ARM STATUTE
eDRIVE'SUFTE 210, AUSTIN , TX 78731

 

 

emand contained in the

 

his. citation, or file an answer or other Jegal pleading in the office ofthe
urts Building, 421 Loyola Avenue, New Orleans, LA. within thirty-(30)
iffidavit of the individual attesting to the manner-of delivery thade through:

 

 

ante 4 lawyer and can't fi nd one, you may call the New Orleans
828: This Referral Service operates’ in conjunction with the New
“your may be entitled fo > fie legal assistance through Southeast

 

ve. hereunto get fy y hand. and affix the seal af the Chil Distriet Court for the
August 275. 2020

 

    
   

 

_ SHERIFF
Aforuse of proc

 

DOMICHIARY SERVICE

the withia

Petition for Damages

CN CAPTTAL-BRAVOVLIEG.
THROUGH: THE LOUISIANA LONG. ARM STA’ ry TE
4 chy Teavin: tthe dwe! ving house, er usual plaice

 

    
 
 
 

 

ae, in fing itands of
Fsuiti

 

 

 
  

 

cig connected wi ohh lesrouating:
CAPITAL BRAVO, -L.Ga8. beiig absent fron die domidleat.
. time of sald service,

 

inmates | Reniiidd the suine day:

 

    

 

 

 

PARISH

Page Loft

teed icepyof P -Onthis:, day it, sete cmaendtt¥ed i copyof
    
 
 
   
 
 
 
  
  
 
  
  
   
 
   
    

Document.1-1 Filed 10/06/20 Page 30f5

IVIL DIS Ri CT-COURT FOR THE PARISH OF ORLEANS

ST. ATE OF LOUISIANA
DIVISION "* h:

“DERRICK PARKER.

VERSUS.

 

DEPUTY CLERK

 

 

TON. FOR DAMAGES

 

 

ough undetsigned.counsel, comes plaintiff, Derick Parker, a person

 

tof and domiciled in the Parish of Orleans, Staté of
ourtas follows:

i
“Raul Nieto Munoz, upon information and belief, a:person
of and domiciled in the County of Hildaga, State ofTexas: -
go nsinance-cortpany Auttionized to do-and-doing business

O-LE,,, aforeign limited liability cofporation not

 

 

ateof Louisiana: ‘ThatDefendants-are liable to Plaintiff

 

 
Document.1-1 . Filed 10/06/20 Page 4of5. |

  
  
  
   
  

rein wasthe fault of, and proximately caused by defendant,

xclusive- respects:

 

vised: Statutes:

 

99 CReckléss Operation of a Motor

 

 

 

 

Revised Statutés.14:98 ("Operating a Vehicle While

 

 

  
 

VU.

ofthe aforesaid collision, plaintiff, Derrick Parker, has sustained bodily

 
    

 

es, including bist

 

   

wilh past and Aiturs

including espenses Sorsravel tothe physicians’ oftiee, ail

 

Deéfindaats such gearral iid ps lammages 1 une

ant.

ttid-belict, Detendimt Raut Nicio Munoz, war

 

 

Tor the rights and safety of others by

  

therefore inleatented, which

is gatliled te exemplary dimages.

nck Rail Nise Munes, be sovved with a ceciified copy
sind mmawer-hereia, aud after the-expietion of
liad, that digre.be judgment rendered acre. in finwor af

Defendann.S:

 
 

culty Sigel tnsunace Company, Capital Beaver,

   

 

 

RESPECTFULLY SUBMIT’

iC.

   

Y, 24TH FLOOR

2 Arnt Starite

  

ving
‘ict? Mina

   
    
    
     
    
    
    

 
